United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS         December 16, 2003
                       FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                           No. 03-50467
                         Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

TRINI JOHN HERNANDEZ,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. MO-03-CR-20-ALL
                       --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Trini John Hernandez (“Hernandez”), appeals the district

court’s judgment revoking his supervised release and sentencing

him to 11 months’ imprisonment.    Hernandez contends that the

district court erroneously denied his motion to suppress the

evidence obtained by police officers.    A district court may

revoke a term of supervised release upon a finding, by a

preponderance of the evidence, that the defendant violated a

condition of supervised release.    See 18 U.S.C. § 3583(e)(3).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-50467
                               -2-

The district court’s revocation of supervised release is reviewed

for an abuse of discretion.     See United States v. Grandlund, 71
F.3d 507, 509 (5th Cir. 1995).

     Hernandez has failed to demonstrate that his case is

factually distinguishable from United States v. Montez, 952 F.2d
854, 857-59 (5th Cir. 1992)(absent a showing of harassment by

police, the exclusionary rule does not apply to revocation of

supervised release hearings).    Hernandez’s statements, although

made without the benefit of Miranda warnings following his

arrest, were disclaimers of ownership of the “daytimer” at issue

here and not in any way inculpatory.    Hernandez’s supervised

release was revoked on the basis of tangible evidence found

pursuant to the search of the vehicle, which includes the

daytimer and its contents, specifically Hernandez’s social

security card and the pawn ticket bearing his name and birthdate.

     Because these items were seized incident to a lawful Fourth

Amendment search following his arrest, there is no basis for

distinguishing Montez from Hernandez’s case.    Consequently, the

decision of the district court is AFFIRMED.